DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/MA2017/000014 filed on June 2, 2017.  Acknowledgment is made of applicant's claim for foreign priority based on applications filed in the French Republic and the Kingdom of Morocco on June 2, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Amendment
Applicant’s amendment filed on March 4, 2022 amending claims 63, 76 and 84, canceling claims 65 and 83, and adding new claim 86 has been entered.  Claims 74-76 were previously withdrawn. Claims 1-62 and 77-82 were previously canceled.
Claims 63, 64, 66-73, and 84-86 are currently presented for examination and are being examined as they read on the elected species of groundnut oil as a species of a pharmaceutically acceptable oil.

Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive.  
Applicant argues that Injac et al. teaches excipients in figures 1 and 2 and vegetable oils are not disclosed in said figures.  Applicant argues that although vegetable oils are mentioned there is absolutely no indication of their effectiveness and thus there is no motivation to modify the teachings of Tesse with the use of a vegetable oil in the formulation.  Applicant further argues that Injac does not teach a particular ratio between an oil and cineole.  Applicant further argues that Orhan teaches against the use of the oil in a powder formulation because Orhan teaches that the antimicrobial effects of the oils come from the complete inhibition of the entry of oxygen into the cells or from an increased entry of amino acids and Applicant argues that this mechanism of action cannot be effective if the oil is not used in liquid form because the liquid form would permit the oil to completely surround the microbial cell.  Applicant further argues that Orhan does not teach a particular ratio between an oil and cineole.  Applicant further argues that one would have prepared a liquid form and not a powder form because the powder form would not allow for the antimicrobial effects of the oil, however, the liquid oil would have led to hydration of the active ingredient which Injac wishes to avoid.
These arguments are found not persuasive since even though Injac specifically exemplifies some nonaqueous liquid excipients in figures 1 and 2, Injac further teaches that other suitable nonaqueous liquid excipients include liquid triglycerides or oils such as vegetable oils including soybean oil, peanut oil, castor oil, coconut, corn oil, olive oil, rapeseed oil, sesame oil, and sunflower oil ([0017] [0039] [0059] and [0084]). Therefore, a person of ordinary skill in the art would have had a reasonable expectation of similar success with the use of a liquid triglyceride or oil as with the specifically exemplified nonaqueous liquid excipients taught in Injac.  It has been well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, 750, 192 USPQ 279,280 (CCPA 1976): In re FracalossL 681 F.2d 792,794, 215 USPQ 569, 570 (CCPA 1982)4 In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Thus, even though Injac et al. includes vegetable oils including peanut oil on a list that includes other liquid, non-aqueous excipients, this is insufficient to avoid a prima facie case of obviousness since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
In addition, Applicant’s arguments are found not persuasive since Orhan teaches that the antimicrobial and antioxidant effects of the oils may be attributed to the fatty acids contained therein (page 256).  For example, Orhan teaches that fatty acids as the primary constituents in edible oils, have been reported to possess the ability to interfere with bacterial growth or survival (page 256).  There is no teaching or suggestion that the fatty acids themselves would no longer have antioxidant or antibacterial effects outside of the liquid oil.  Thus there is no teaching or suggestion in Orhan against the use of an oil in the preparation of a powder form as taught in Injac.  Applicant’s arguments are Attorney arguments with no evidence to support the arguments.  Moreover, Injac specifically teaches the preparation of a dry formulation comprising the use of a nonaqueous excipient selected from liquid substances (abstract).  Injac specifically teaches that the nonaqueous excipient may be liquid triglycerides or oils such as vegetable oils including soybean oil, peanut oil, castor oil, coconut, corn oil, olive oil, rapeseed oil, sesame oil, and sunflower oil ([0017] [0039] [0059] and [0084]).  The purpose of the teachings of Orhan were to provide additional motivation to select vegetable oils such as peanut oil as a liquid excipient for preparing the powder antibacterial products of Tesse since Orhan teaches that the vegetable oils themselves have properties (antibacterial and antioxidant) which may provide additional benefits for the powder of Tesse which contains antibacterial agents.  Thus even without the teachings of Orhan, motivation to select vegetable oils such as peanut oil in the preparation of the powdered formulation of Tesse is found in the teachings of Injac which specifically teaches the use of a nonaqueous excipient such as a liquid triglyceride or oil in the preparation of a powdered formulation wherein the liquid nonaqueous excipient is adsorbed to dryness of the formulation by the active pharmaceutical ingredient and/or by a solid excipient ([0005] [0007] [0015] [0016]).
With respect to the mass ratio of cineole/oil as currently claimed which is between 0.1 and 5, Injac specifically teaches that the dry formulation contains from 1 to 10 wt.% of the nonaqueous excipient selected from liquid substances wherein the liquid nonaqueous excipient is adsorbed to dryness of the formulation by the active pharmaceutical ingredient and/or by a solid excipient ([0005] [0007] [0015] [0016]).  Thus Injac teaches an amount of oil for a 1 gram product between 10 mg and 100 mg.  Therefore, for a product containing 500 mg of amoxicillin per administration as taught in Tesse [0135], at a 5:1 ratio with cineole as taught in Tesse [0083], the amount of cineole would be 100 mg and thus the ratio of cineole to oil would be 10 to 1 which overlaps with Applicant’s claimed mass ratio of cineole/oil of between 0.1 and 5.  Thus Applicant’s claimed mass ratio ranges are broad and overlaps with the prior art.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Applicant further argues that the vegetable oil is used to allow adsorption of the cineol to the powder of the formulation and the claimed range of mass ratios between oil and cineole allows the fixation of cineole in a very stable way, resulting in a stable and effective formulation over time.  
This argument is found not persuasive since Applicant has not explained why this would be considered surprising or unexpected in view of the prior art cited.  Tesse specifically teaches combining amoxicillin and cineole and specifically teaches that the composition can be in dry form to be reconstituted at the time of use (powder, lyophilizate, etc.), or in solid form such as a powder [0148].  Thus there is no modification of the prior art as suggested by Applicant if the prior art specifically teaches a formulation in powder form.  Even though Tesse does not specifically teach a procedure to produce the powder formulation, a person of ordinary skill in the art would look to the prior art to obtain procedures known in the art for producing powder formulations.  Prior to the effective filing date of the instant application, procedures for preparing dry formulations containing active ingredients were well-known in the art.  Injac et al. teaches that wet granulation using substantial amounts of wetting agent is the method which is most commonly used in the pharmaceutical industry, as it provides better prospects in terms of ease of processing, especially with respect to the required flow and cohesive properties, and presumably less problems associated with physical characteristics of various ingredients in the formulation [0003].  Injac et al. teaches an improved process for the preparation of a dry formulation utilizing a nonaqueous excipient selected from liquid substances [0004]-[0005].  Injac et al. specifically teaches preparing dry formulations with the use of a nonaqueous liquid excipient such as a vegetable oil [0084].  Injac et al. further teaches that the liquid nonaqueous excipient is adsorbed to dryness by the active pharmaceutical ingredient and/or by further solid excipients ([0006] [0016] [0060]).  Accordingly, based on the teachings of Injac et al. a person of ordinary skill in the art would reasonably expect the cineole taught to be included in the formulation of Tesse, to be also adsorbed to the other powder active ingredients of Tesse (amoxicillin/clavulanic acid) or the other solid excipients in the formulation just as the other liquid nonaqueous excipient used in the preparation of the powder formulation.    Thus Applicant’s results would not be considered surprising or unexpected in view of the prior art cited.
Therefore, for these reasons and for reasons of record, the previous rejection under 35 USC 103 is hereby maintained and detailed below to address Applicant’s amendments to the claims. 
This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63, 64, 66-73, and 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Tesse WO 2016/041958 A1 (Provided on IDS) (equivalent document U.S. Publication No. 2018/0021296 A1 used as translation) in view of Injac et al. U.S. Publication No. 2011/0136883 A1 and Orhan et al. (Turk J Biol, Vol. 35, pages 251-258, 2011).
Claims 63, 64, 66-73, and 84-86 of the instant application claim to a pharmaceutical formulation in powder form comprising cineole, amoxicillin and a pharmaceutically acceptable vegetable oil such as groundnut or peanut oil, wherein the formulation comprises a cineole/oil mass ratio of between 0.1 and 5.
Tesse teaches the combination of a compound of formula I and an antimicrobial agent wherein the mass ratio of the compound of formula I to the antimicrobial agent is in the range from 8:1 to 1:10 and most advantageously from 1:1 to 1:5  [0079]-[0083].  Tesse teaches that the compound of formula I is advantageously lower than 100 mg per kilogram unit dose [0093].  Tesse teaches that the antimicrobial agent is preferably an antibiotic [0105].  Tesse further teaches preferably the compound of formula I is cineole [0117].  Tesse further teaches the antibiotic is preferably amoxicillin, amoxicillin/clavulanic acid, etc. [0133].  Tesse further teaches that in one embodiment the amoxicillin/clavulanic acid mixture: cineole ratio is 10:1, 1:1 or even 1:5 [0137].  Tesse teaches that the pharmaceutical composition can be in dry form which can be reconstituted at the time of use [0147].  Thus the form may be a powder [0148].  Tesse specifically teaches the combination of cineole and amoxicillin as well as the combination of cineole and Augmentin (amoxicillin and clavulanic acid) (pages 9-14).
Thus Tesse specifically teaches a formulation comprising the combination of cineole and amoxicillin or the combination of cineole, amoxicillin and clavulanic acid which can be in powder form in molar ratio ranges that overlap with the claim molar ratio ranges.
Tesse does not teach the addition of groundnut or peanut oil.
However, Tesse specifically teaches that the form of the composition may be a dry powder.  Although Tesse does not teach a manner of preparing the dry powder form, it would have been obvious to a person of ordinary skill in the art to use a manner of preparation known in the art.
Injac et al. teaches that granulation techniques are commonly applied processes to formulate pharmaceutical preparations and these techniques are often used to formulate single dosage forms and pharmaceutical compositions suitable for oral administration [0002]. Such techniques are generally classified in wet granulation and dry granulation and further processing steps of primarily granulated or briquetted materials may include subsequent granulation, tableting and/or direct compression steps [0002].  Injac et al. teaches that wet granulation using substantial amounts of wetting agent is the method which is most commonly used in the pharmaceutical industry, as it provides better prospects in terms of ease of processing, especially with respect to the required flow and cohesive properties, and presumably less problems associated with physical characteristics of various ingredients in the formulation [0003]. 
Injac et al. teaches an improved process for the preparation of a pharmaceutical formulation, as well as an improved pharmaceutical formulation suitable for high API load which includes providing a dry formulation or granulation comprising, in admixture, more than 50 wt. % of active pharmaceutical ingredient and from 1 to 10 wt. % of each of any nonaqueous excipient selected from liquid substances [0004]-[0005].  Injac et al. teaches a dry formulation or granulation comprising, in admixture and without water or lower alcohol having been added in any step of its preparation, (i) more than 50 wt. % of active pharmaceutical ingredient and (ii) a nonaqueous excipient selected from liquid substances; wherein the liquid nonaqueous excipient is adsorbed to dryness by the active pharmaceutical ingredient and/or by a further solid excipient [0006] and [0016].  Injac et al. teaches a dry formulation or granulation comprising, in admixture, more than 50 wt. %, preferably more than 60 wt. % of active pharmaceutical ingredient and from 1 to 10 wt. %, preferably from 2 to 9 wt. % of nonaqueous excipient selected from liquid substances [0015]. 
Injac et al. teaches the dry formulation or granulation is suitable for active pharmaceutical ingredients selected from the group consisting of eprosartan, irbesartan, amoxicillin, levofloxacin, metformin and sevelamer, their salts, hydrates or solvates, respectively optionally combined with another active pharmaceutical ingredient ([0032] and [0054]). 
Injac et al. teaches that the nonaqueous excipient is selected from the group consisting of liquid surfactants, preferably of non-ionic type; liquid polyethylene glycol; liquid paraffin; propylene glycol; liquid fatty alcohols with at least 8 carbon atoms; liquid triglycerides or oils; liquid wax; liquid polyethoxylated fatty acids; liquid PEG glycerol fatty acid esters; and liquid ethers of polyethylene glycol and alkyl alcohols [0017]. 
 Suitable examples of originally liquid, non-aqueous excipients include liquid triglycerides or oils such as petroleum, soybean oil, mineral oil, peanut oil, castor oil, coconut oil, corn oil, cottonseed oil, olive oil, palm oil, rapeseed oil, sesame oil, sunflower oil; liquid wax; liquid polyethoxylated fatty acids such as PEG-laurate [0084].
Injac et al. further teaches that the dry formulation or granulation further comprises a solid excipient selected from microcrystalline cellulose, lactose, isomalt, solid polyethylene glycol, mannitol, sorbitol, starch, calcium phosphates, carboxymethylcellulose (calcium or sodium), cellulose, silicified microcrystalline cellulose, cellulose acetate, colloidal silicon dioxide, dextranes, dextrin, glucose, ethylcellulose, fructose, hydroxyethyl cellulose, hydroxyethylmethyl cellulose, hydroxypropyl cellulose, hypromellose, lactitol, magnesium carbonate, maltodextrin, maltose, methylcellulose, polydextrose, pregelatinized starch, zein, and calcium silicate, preferably selected from solid polyethylene glycol, isomalt, microcrystalline cellulose, mannitol and lactose [0018]- [0019].
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to prepare the dry formulation of Tesse by procedures known in the art as taught by Injac et al. which teaches preparing dry powder formulations for active pharmaceutical ingredients including amoxicillin comprising the addition of a liquid, non-aqueous oil such as peanut oil (groundnut oil).  Injac et al. teaches the use of between 1% and 10% of the liquid, non-aqueous oil which overlaps with the amount of oil claimed in claim 68 of the instant application (about 2mg/g -50mg/g which is equal to about 0.2%-5%).
Even though Injac et al. does not specifically exemplify the use of peanut oil as the liquid non-aqueous oil in the preparation of amoxicillin, a person of ordinary skill in the art would have been motivated to select the use of an oil such as peanut oil in view of the known antimicrobial and antioxidant properties of nut oils as taught by Orhan et al. 
Orhan et al. investigates the antioxidant and antimicrobial activity of various nut oils including Arachis hypogea L. (peanut or groundnut) oil (abstract).  Orhan et al. demonstrates that groundnut oil has antibacterial and antifungal activities (Table 1 page 254).  Orhan et al. further demonstrates that peanut oil has antioxidant activity (page 255).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to select peanut or groundnut oil as the nonaqueous excipient in the procedure of Injac et al. to prepare the antibacterial composition of Tesse which contains amoxicillin since Orhan et al. teaches that groundnut oil has antibacterial and antioxidant activity.  Thus an ordinary skilled artisan would have been motivated to select peanut oil in view of its antibacterial and antioxidant properties as the liquid, non-aqueous excipient to prepare the dry powder formulation of Tess with a reasonable expectation of improving the properties of the formulation of Tesse.  Thus the prior art renders obvious preparing a dry powder formulation which comprises cineole, amoxicillin/clavulanic acid, groundnut or peanut oil and another pharmaceutically acceptable excipient such as microcrystalline cellulose.
With respect to the amounts of each component as claimed, it is obvious to vary and/or optimize the amounts of components provided in a composition such that optimal treatment results are achieved.  Furthermore, it is obvious to vary and/or optimize the amount of a compound provided in the composition, according to the guidance provided in the reference in order to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
With respect to the mass ratio of cineole/oil as currently claimed which is between 0.1 and 5, Injac specifically teaches that the dry formulation contains from 1 to 10 wt.% of the nonaqueous excipient selected from liquid substances wherein the liquid nonaqueous excipient is adsorbed to dryness of the formulation by the active pharmaceutical ingredient and/or by a solid excipient ([0005] [0007] [0015] [0016]).  Thus Injac teaches an amount of oil for a 1 gram product between 10 mg and 100 mg.  Therefore, for a product containing 500 mg of amoxicillin per administration as taught in Tesse [0135], at a 5:1 ratio with cineole as taught in Tesse [0083], the amount of cineole would be 100 mg and thus the ratio of cineole to oil would be 10 to 1 which overlaps with Applicant’s claimed mass ratio of cineole/oil of between 0.1 and 5.  Thus Applicant’s claimed mass ratio ranges are broad and overlaps with the prior art.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 63, 64, 66-73, and 84-86 are rejected.  Claims 74-76 are withdrawn. Claims 1-62, 65 and 77-83 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM